Appeal from an order granting a motion to vacate appellants’ notice to examine respondent before trial. Order reversed, with $10 costs and disbursements, and motion denied; the examination to proceed on five days’ notice. Appellants are entitled to examine respondent to establish their affirmative defense that the contract sued upon is illegal (Borger v. Buegg, 272 App. Div. 917; Schatzlcin v. State Laundry Co., 63 N. Y. S. 2d 446). Wenzel, Acting P. J,, Beldoek, Murphy, TTahetta and Kleinfeld, JJ., corieur,